Citation Nr: 1029373	
Decision Date: 08/05/10    Archive Date: 08/16/10

DOCKET NO.  07-34 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Salisbury, North 
Carolina


THE ISSUE

Entitlement to an annual clothing allowance under the provisions 
of 38 C.F.R. § 3.810 (b).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. M. Macierowski, Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to February 
1961.  This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a July 2007 administrative decision by the 
Department of Veterans Affairs Medical Center in Salisbury, North 
Carolina (VAMC).  In May 2010, the Veteran testified at a hearing 
before the undersigned Veterans Law Judge sitting at the Winston-
Salem Regional Office, a transcript of which has been associated 
with the claims file.


FINDINGS OF FACT

1.  The Veteran has not been granted service connection for a 
disability requiring the use of a prosthetic or orthopedic 
appliance.

2.  The preponderance of the evidence indicates that medication 
for the Veteran's service-connected postoperative stomach injury 
disorder does not cause irreparable damage to his outer garments.


CONCLUSION OF LAW

The criteria for entitlement to an annual clothing allowance have 
not been met.  38 U.S.C.A. §§ 1162, 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.159(a), 3.810 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002)) 
redefined VA's duty to assist a claimant in the development of a 
claim.  VA regulations for the implementation of the VCAA were 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2009).  In this case, the Veteran filed a claim seeking 
entitlement to an annual clothing allowance in June 2007.  When 
the interpretation of a statute is dispositive of the issue on 
appeal, neither the duty-to-assist nor the duty-to-notify 
provisions of the VCAA are implicated.  The Court has also 
recognized that enactment of the VCAA does not affect matters 
before it on appeal from the Board when the question is limited 
to statutory interpretation.  See Delacruz v. Principi, 15 Vet. 
App. 143, 149 (2001); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000).  The VAMC has associated with the claims file all 
documentation relied upon in support of its denial of the 
Veteran's application for an annual clothing allowance.  There is 
no further assistance that would be reasonably likely to assist 
the Veteran in substantiating the claim.  38 U.S.C.A. § 5103A (a) 
(2).  

In Bryant v. Shinseki, the United States Court of Appeals for 
Veterans Claims (Court) recently held that 38 C.F.R. 3.103(c)(2) 
(2009) requires that the Veterans Law Judge (VLJ) who conducts a 
hearing fulfill two duties to comply with the above the 
regulation.  These duties consist of (1) the duty to fully 
explain the issues and (2) the duty to suggest the submission of 
evidence that may have been overlooked.  In this case, as will be 
discussed in more detail below, the Veteran asserts that an 
annual clothing is warranted due to permanent soiling of clothing 
resulting from his service-connected postoperative stomach injury 
disorder.  however, the controlling regulations do not provide 
for such a clothing allowance on that basis.  Thus, while the VLJ 
in this case fully explained the issue on appeal, there is no 
additional documentation the Veteran could submit, in support of 
his claimed theory of entitlement, that would substantiate his 
claim.  Accordingly, VA complied with 38 C.F.R. 3.103(c)(2) in 
this case to the extent possible in a case decided by law and not 
fact; neither the Veteran nor his representative has asserted 
otherwise.  See Bryant v. Shinseki, --- Vet. App. ----, No. 08-
4080 (Jul. 1, 2010); See also Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994).

Service connection is currently in effect for postoperative 
stomach injury, evaluated as 60 percent disabling under 
Diagnostic Code 7308, which contemplates postgastrectomy 
syndrome.  38 C.F.R. § 4.114, Diagnostic Code 7308 (2009).  The 
rating criteria for a 60 percent evaluation contemplate severe 
postgastrectomy syndrome, associated with nausea, sweating, 
circulatory disturbance after meals, diarrhea, hypoglycemic 
symptoms, and weight loss ith malnutrition and anemia.  Veteran 
has asserted that because he experiences many of these symptoms, 
particularly circulatory disturbance after meals and diarrhea, 
that an annual clothing allowance is warranted in this case.  
Specifically, he asserts, his gastrointestinal symptomatology is 
so severe that he often has accidents, and is required to wear 
protective undergarments to avoid soiling his clothes, such that 
a clothing allowance is warranted.
 
Section 1162 of Title 38 of the United States Code provides that 
VA will pay an annual clothing allowance to a Veteran who meets 
either of the following two criteria: (1) because of a service 
connection disability wears or uses a prosthetic or orthopedic 
appliance which VA determines tends to wear out or tear the 
claimant's clothing, or (2) uses medication prescribed for a skin 
condition due to a service-connected disability that VA 
determines causes irreparable damage to the claimant's outer 
garments.  38 U.S.C.A. § 1162 (West 2002).

The implementing regulation provides that the following criteria 
must also be satisfied.  With regard to the first criteria, a 
medical report must disclose that the applicant wears or uses 
certain prosthetic or orthopedic appliances that tend to wear or 
tear clothing because of such disability, and such disability is 
the loss of a hand or a foot.  38 C.F.R. § 3.810(a) (1).  With 
regard to both criteria, the Chief Medical Director or his 
designee must certify that that because of such disability a 
prosthetic or orthopedic device is worn or used that tends to 
wear or tear the applicant's clothing, or that because of the use 
of a physician-prescribed medication for a skin condition that is 
due to a service-connected disability, irreparable damage is done 
to the applicant's outer garments.  38 C.F.R. § 3.810(a) (2). 

The Veteran has listed several medications that he claims are 
dermatologic in nature and contribute to his need for a clothing 
allowance, to include fluorophex, fluocinonide, and triamcinolone 
creams.  But service connection is not in effect for any skin 
disorder, and there is no medical evidence of record reflecting 
that he must use these topical medications for his service-
connected postoperative stomach injury disorder.  As such, the 
request for an annual clothing allowance, based on dermatologic 
medications, must be rejected as a matter of law.  See Sabonis, 6 
Vet. App. at 430.

He has also not contended, and the evidence of record does not 
reflect, that he wears or uses any prosthetic or orthopedic 
appliances as a result of his postoperative stomach syndrome, let 
alone any that wear or tear his clothing.  Instead, he has 
claimed, to include at his May 2010 Board hearing, that his 
clothing is so frequently permanently soiled or stained from the 
symptoms of his postoperative stomach syndrome that he often 
discards the clothing and is required to purchase new articles.  
However, the controlling regulations do not provide for a 
clothing allowance for this purpose.  Moreover, there is no 
certification of irreparable damage to the Veteran's outer 
garments from the Chief Medical Director or designee as required 
by 38 C.F.R. § 3.810(a) (2), and there is no medical evidence 
supplying a basis on which to request an opinion from the Chief 
Medical Director or designee on this question.  38 C.F.R. § 
3.810(a) (2).  For these reasons, an annual clothing allowance is 
not warranted. 

In reaching the conclusion above, the applicability of the 
benefit of the doubt doctrine has been considered.  However, as 
the preponderance of the evidence is against the Veteran's claim, 
that doctrine is not applicable in the Veteran's appeal.  See 38 
U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 F.3d 1361, 
134 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

Entitlement to an annual clothing allowance is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


